McMILLIAN, Circuit Judge,
concurring.
I concur in the court’s holding that plaintiff’s counsel should not be permitted to mail the notice approved by the district court to persons similarly situated to the plaintiff. I write separately to set forth my understanding of the scope of this holding. The court’s holding is specifically directed to plaintiff’s counsel, and the analysis focuses upon the danger that counsel’s sending notice to potential class members would constitute improper solicitation. However, I do not read the court’s opinion to prohibit the plaintiff in a § 216(b) action from communicating with other potential members of the class. Compare Woods v. New York Life Insurance Co., 686 F.2d 578, 580 (7th Cir.1982) (plaintiff may communicate), with Kinney Shoe Corp. v. Vorhes, 564 F.2d 859, 861-64 (9th Cir.1977) (neither plaintiffs themselves nor counsel may communicate). For this reason, I would permit the district court to resolve disputes about the content of the notice, if any, and, in an appropriate case, to direct the defendant to provide the plaintiff with the names and addresses of potential class members.